DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute abstract submitted on 01/07/2020 does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
The disclosure is objected to because of the following informalities:
On page 1 in line 25, Figures 1-3 of “this document” is referred to.  It is unclear if “this document” refers to the Instant Specification or the document WO 99/62295 A1 discussed in the paragraph.   
On page 2 in lines 14-15, a Figure 17 of “this document” is referred to in this document.  It is unclear if “this document” refers to the Instant Specification or the document EP 1774128 A1 discussed in the paragraph.   However, neither document has a Figure 17.
On page 7 in line 17 the term “alveolar” support is used.  This appears to be a miss translation.  It appears based of the translation of the title the term should be multi-wall.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim limitation is drawn to “the development planes” of said two surfaces in lines 12-13 of the claim.  It is unclear what the term “development planes” means in the limitation and thus the desired configuration is unclear.  The Instant Specification does not explain how the development planes are different from the surface planes of the sheets or if they are the same.  It appears based on the drawings and based on the Instant Specification that the cells or channels extend in a parallel direction to the planes of the two sheet surfaces and thus configuration will be interpreted as along a parallel direction to the development planes. 
Claim 1 recites the limitation "the development planes" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
 Dependent claim 2-11 are rejected for the same reasons as set forth above.
Regarding claim 6, the claim limitation is drawn to two or more multiwall-polycarbonate reinforcement structures mutually coupled, with variable thickness and with several extrusion layers.  It is unclear if the variable thickness refers to a reinforcement structure having portions with different overall thicknesses, or if the walls of the reinforcement structure have a variable thickness, or if the ability to make the one reinforcement structure into any thickness as desired would meet the claim limitation, or if between the two coupled structures one has an overall thickness greater than another.  For examination, the variable thickness will be interpreted as a reinforcing structures can be made to various overall thicknesses as this appears to be applicant’s intent based on the Instant Specification Pg. 3 lines 17-19, which states that Figures 6, 7, and 8 show panels with variables thicknesses.  These Figures show no changes in the thickness of the walls of the reinforcement structure just a difference in the size of the cells.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 4-5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Vetter et al. (US 4,707,393), herein Vetter.

In regards to claim 1, Vetter teaches a multilayer multiple-wall composite panel for use as glazing and structural components for the fabrication of greenhouses [Abstract, Col 1 lines 5-7, Col 4 lines 45-51, Fig].  The supporting honeycomb core layer (11) is polycarbonate [Col 1 lines 8-11, Col 2 lines 33-37, Fig].  The core comprises a plurality of plane parallel walls (13, 14) interconnected by partitions or supports (15) which create continuous hollow chambers (12) which extend longitudinally [Col 2 lines 18-25]. The hollow chambers (12) extend rectilinearly and parallel to one another in a longitudinal direction in parallel direction to the cover layers [Col 2 lines 18-25] (corresponds to at least one multiwall polycarbonate reinforcement structure being provided with a plurality of internal walls which define a plurality of respective channels or cells with longitudinal extension.. wherein said plurality of internal walls and said plurality of respective channels or cells are respectively oriented longitudinally and along a parallel direction with respect to the planes of said two surfaces).  Two substantially flat cover layers (17) are is disposed on opposite sides of the core in a parallel manner [Col 1 lines 49-62, Col 2 lines 18-32, Fig].  The cover layers (17) which are laminated to and adhesively bonded to the core (11) through an adhesively bonded layer (16) [Col 1 lines 49-62, Col 2 lines 18-32, Fig] (corresponds to a pair of laminated-sheet surfaces...forming the outer longitudinal walls of the panel).  At least a longitudinal portion of one or more said internal walls, the walls on each side of the core which are 

In regards to claim 4, Vetter further teaches that the core (11) has walls which form cells/channels with a square or rectangular shape in cross-section of the panel and the walls enclosing respective prism-shaped channels with respectively square/rectangular-bases prismatic structure [Col 2 lines 18-32, Fig. 1]. Prismatic is interpreted as a repeating pattern of a particular base shape in which the cell has a constant shape across the core as the Instant Specification teaches Figure 1, 2 and 3 on Pg. 4 lines 25-33 and Pg. 5 1-10 lines are prismatic structures of triangular, hexagonal, and square/rectangular respective bases.


In regards to claim 5, Vetter further teaches that the core (11) has walls which intersect to form cells/channels with a square or rectangular shape in cross-section (i.e., a geometric shape) of the panel and the walls enclosing respective prism-shaped channels with bases constituted by square/rectangular shapes (i.e., a generic closed polygon) [Col 2 lines 18-32, Fig. 1].  Prism shaped is interpreted as a repeating pattern of a particular base shape in which the cell has a constant shape across the core as the Instant Specification teaches Figure 1, 2 and 3 on Pg. 4 lines 25-33 and Pg. 5 1-10 lines 

In regards to claim 7, Vetter further teaches that the supporting honeycomb core layer (11) is polycarbonate and is linear [Col 1 lines 8-11, Col 2 lines 33-37, Fig].

In regards to claim 8, Vetter further teaches the bonding layer (16) is disposed through a thermal-bonding process in a coextrusion process [Col 1 lines 49-58, Col 2 lines 5-12, Fig.]. 

In regards to claim 9, claim 9 defines the product by how the product was made, i.e., obtained by a chemical or thermochemical process of surface deposition of each of said two surfaces directly on the multiwall-polycarbonate reinforcement structure.  Thus, claim 9 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  In the present case, the recited steps imply a structure having a multiwall-polycarbonate core structure directly bonded between two surface sheets.  See MPEP 2113.  Vetter further teaches the bonding layer is disposed on the cover layers and/or the core through a thermochemical-bonding process in a coextrusion process of the core (11), the bonding layer (16) and the cover layers (17) [Col 1 lines 49-58, Col 2 lines 5-12, Fig.]. 

In regards to claim 10, claim 10 defines the product by how the product was made, i.e., obtained by a chemical or thermochemical combined extrusion process of 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bottein (FR 2,626,525).
The examiner has provided a machine translation of FR 2,626,525.  The citations herein refer to the provided translation.

In regards to claim 1, Bottein teaches a composite panel for vehicle or building construction such as walls, windows and roofs [lines 13-18, lines 166-168].  The composite panel comprising two parallel skin sheets (3, 4) that are substantially flat and form the outer opposite longitudinal walls for the panel [lines 22-23, Fig. 1].   The cellular core is sandwiched by the skin sheets (3, 4) is a polycarbonate honeycomb beam structure [lines 37-51,125-128, 140-141].   The core comprises a multiwall structure wherein the walls form channels/cells are various shapes that extend in a longitudinal direction in a parallel direction to the surface of the skin sheets [lines 84-87, 127-132, Figs. 1-7] (corresponds to a multiwall-polycarbonate reinforcement structure being enclosed between said two surfaces and being provided with a plurality of internal walls which define a plurality of respective channels or cells with longitudinal extension).   A longitudinal portion of the internal walls is coupled adhesively to the skin sheets via a bonding layer of structural adhesive that extends substantially throughout the whole area of each of the skin sheets [lines 153-159, Fig. 1].

However, it would have been obvious of ordinary skill in the art before the effective filing date of the invention to have employed any of the core materials taught by Bottein, including polycarbonate.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.

In regards to claim 3, Bottein further teaches that the internal walls in the honeycomb core are mutually connected and intersect to form cells of a polygonal cross-section [lines 131-132].
Bottein does not expressly teach that the cells have hexagonal repeating base structures.  However, it would have been obvious to one of ordinary skill in the art to form cells with hexagonal cross-sections.  One would have been motivated to do so as Bottein teaches that the honeycomb cells have a polygonal shape and thus a hexagonal shape would be considered a subset of a polygonal shape.  Additionally, honeycomb are known to be formed from repeating hexagonal cells.  Further, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have made the cells hexagonal, since it has been held that changes in configuration of a product was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 (IV)(B). Prismatic is interpreted as a repeating pattern of a 

In regards to claim 4, Bottein further teaches that the internal walls in the honeycomb core are mutually connected to form repeating cells of a square or rectangular shape in cross-section [lines 131-132, Figs. 1 and 4].  Prismatic is interpreted as a repeating pattern of a particular base shape in which the cell has a constant shape across the core as the Instant Specification teaches Figure 1, 2 and 3 on Pg. 4 lines 25-33 and Pg. 5 1-10 lines are prismatic structures of triangular, hexagonal, and square/rectangular respective bases.

In regards to claim 5, Bottein further teaches that the internal walls in the honeycomb core are mutually connected to form repeating cells of a square or rectangular prism shape (i.e., a geometric shape/ a closed polygon) in cross-section [lines 131-132, Figs. 1 and 4].  Prism shaped is interpreted as a repeating pattern of a particular base shape in which the cell has a constant shape across the core as the Instant Specification teaches Figure 1, 2 and 3 on Pg. 4 lines 25-33 and Pg. 5 1-10 lines are prismatic structures of triangular, hexagonal, and square/rectangular respective bases.

In regards to claim 7, Bottein further teaches the core structure is a linear polycarbonate honeycomb [lines 136-141, Fig. 1].

In regards to claim 8, Bottein further teaches core (11) is coupled adhesively to the skin sheets via a bonding layer of structural adhesive applied across the face of the skin sheets [lines 153-159, Fig. 1].

In regards to claim 9, claim 9 defines the product by how the product was made, i.e., obtained by a chemical or thermochemical process of surface deposition of each of said two surfaces directly on the multiwall-polycarbonate reinforcement structure.   Thus, claim 9 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  In the present case, the recited steps imply a structure having a multiwall-polycarbonate core structure directly bonded between two surface sheets.  See MPEP 2113.  Bottein further teaches core (11) is coupled adhesively to the skin sheets via a bonding layer of structural adhesive disposed on the surface of the skin layers (3,4)  or directly on the core (11) [lines 153-159, Fig. 1].  This is considered a chemical bonding process.

In regards to claim 10, claim 10 defines the product by how the product was made, i.e., obtained by a chemical or thermochemical combined extrusion process of said multiwall-polycarbonate reinforcement structure directly on said two surfaces.  Thus, claim 10 is a product-by-process claim.  For purposes of examination, product-by-

In regards to claim 11, Bottein further teaches that one or more external transversal walls of said panel are covered by a respective laminate sheet in the form of an external walls (6 and 7) of the honeycomb core.  
Bottein does not expressly teach that the material of the laminate sheet has characteristics identical to those of the skin sheets, in that the materials are the same as set forth in Instant Specification Pg. 5 lines 30-33.  However, Bottein teaches that the skin layers are a plastic material [145-147].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have used polycarbonate as the skin layers of the composite panel.  One would have been motivated to do so as polycarbonate is a plastic material.  Further, as Bottein teaches that polycarbonate is appropriate for the honeycomb core then the material should be appropriate for the skins especially for applications where translucent materials are required such as for windows.  Additionally, it has been held that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.  Thus as the core including the laminated sheets (6, 7) are polycarbonate and the skin sheets are polycarbonate then both are expected to have identical characteristics as .


Claims 1-2 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Blaschke et al. (US 2012/0231278), herein Blaschke.

In regards to claims 1-2, Blaschke teaches a polycarbonate based multiwall hollow sheet or hollow sections of a particular geometry for use as a base layer for architectural or industrial glazing, such as, for example wall and roof linings, dome lights, or shatter proof glazing, or as trims for railway vehicle and aircraft [0012-0014, 0020, Figs. 1-3].  The base layer can optionally be provided with laminated cover layers on both sides forming a composite structural panel [0021].  The cover layers are applied via a coextrusion process resulting in a thermal-bonding layer that substantially extends through the whole area of the cover layers and couples the cover layers to a longitudinal portion of a wall on each side of the base layer [0021, Fig.1 (note only one layer is shown as a extruded cover layer)].  The multiwall sheet/base layer consists of ribs (1) and chords (2), the uppermost and lowermost chords forming the outer layers with the inner chords and the ribs and chords are connected to form an X-shaped profile creating cells with a prismatic triangle shaped structure [0028-0029, Fig. 1]. The triangular shaped cells extend in a longitudinal direction parallel to the surface of the cover layers [Fig 1].  Prismatic is interpreted as a repeating pattern of a particular base shape in which the cell has a constant shape across the core as the Instant 
Given that Blaschke discloses the composite panel that overlaps the presently claimed composite panel, including having cover layers provided on each side of the base layer, it therefore would be obvious to one of ordinary skill in the art, to use the composite panel, which is both disclosed by Blaschke and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

In regards to claim 5, Blaschke further teaches that the walls in the multiwall base layer are mutually connected to form a plurality of walls through the chords and ribs that form cells of a triangular geometric shape in the cross-section of the panel [0028, Fig 1].  The walls form cells of a closed triangle prism shape that are formed in a repeating pattern throughout the panel [Fig. 1].

In regards to claim 6, Blaschke further teaches that the base layer may comprise two or more multiwall structures of variable thickness coupled together with several extrusion layers between the structures [0029-0034, 0201-0205, Fig. 3].

In regards to claim 7, Blaschke further teaches that the base layer is a linear honeycomb polycarbonate panel [0028, Fig. 1].

In regards to claim 8, Blaschke further teaches the bonding layer is created by a thermal-bonding coextrusion process [0021, 0028].

In regards to claim 9, claim 9 defines the product by how the product was made, i.e., obtained by a chemical or thermochemical process of surface deposition of each of said two surfaces directly on the multiwall-polycarbonate reinforcement structure.  Thus, claim 9 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  In the present case, the recited steps imply a structure having a multiwall-polycarbonate core structure directly bonded between two surface sheets.  See MPEP 2113.  Blaschke further teaches the bonding layer is created by a thermal-bonding coextrusion process which connects the cover layers to the multiwall base layer [0021, 0028].

In regards to claim 10, claim 10 defines the product by how the product was made, i.e., obtained by a chemical or thermochemical combined extrusion process of said multiwall-polycarbonate reinforcement structure directly on said two surfaces.  Thus, claim 10 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  In the present case, the recited steps imply a structure having a multiwall-polycarbonate core structure directly bonded between two surface sheets.  See MPEP 2113.  Blaschke further teaches the bonding layer is created by a thermal-bonding coextrusion process which connects the cover layers to the multiwall base layer [0021, 0028].

In regards to claim 11, Blaschke further teaches that one or more external transversal walls of said panel are covered by a respective laminate sheet denoted as the outer chords that the form of an external walls of the honeycomb core [0028, Fig. 1].  Blaschke teaches that the outer chords are polycarbonate and the cover layers are polycarbonate [0012-0014, 0028, 0036, 0136].  Thus since the outer chords and the cover layers are the same material they are expected to have identical characteristics as set forth in the Instant Specification Pg. 5 lines 28-33.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Carolan (GB 2413808 A), Carolan et al. (GB 2439190 A), Richardson (GB 2329402 A), Porret et al. (EP 1277568 A1), Bringuet (US 2006/0222822), Flynn (US 2009/010077), Thiagarajan (2010/0112275), and Thiagarajan et al. (2008/0182047), each teach multiwall reinforcement structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH COLLISTER/           Examiner, Art Unit 1784